Citation Nr: 1111753	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  07-26 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1983 to December 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That rating decision granted the Veteran's claim for service connection for bilateral pes planus (i.e., flat feet) and assigned an initial 10 percent rating for this disability retroactively effective from August 15, 2002, the date of receipt of his reopened claim for service connection.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In his July 2007 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  However, the Veteran failed to appear for his scheduled February 2011 hearing.  An Informal Hearing Presentation (IHP) since submitted in March 2011 by his representative indicated the Veteran still wanted a hearing.  As justification for failing to appear at the February 2011 hearing, the Veteran claims he did not receive notice of that hearing.  However, the evidence in the file shows his December 2010 hearing notification letter was mailed to the same address that he had been using since August 2002 when he filed the petition to reopen his claim.  And there is no indication he changed his address.  In fact, the IHP from his representative lists the same address to which the hearing notification letter was mailed in December 2010.  

There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  And this requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).

Consequently, the Veteran has not shown good cause for failing to report for his previously scheduled hearing, also did not file a timely motion to have this hearing rescheduled, and the Board resultantly considers his hearing request withdrawn and will proceed with the adjudication of his claim based on the evidence of record.  See 38 C.F.R. § 20.704(d) (2010).

Having said that, the Board is granting a higher rating, albeit not the highest possible rating, so the lost benefit of having his hearing testimony additionally considered is somewhat minimized because he is still receiving a greater level of compensation.


FINDING OF FACT

The Veteran's bilateral pes planus involves marked deformity, including pronation of both feet, and pain on manipulation and use accentuated.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent initial rating for the bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 580 F.3d 1270 (Fed. Cir. 2009).

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 2002 and March 2006.  The letters informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The March 2006 letter also complied with Dingess by discussing the downstream disability rating and effective date elements of the claim.  

In cases, as here, where an increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim was subsequently granted and he has appealed a downstream issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC (and even an SSOC) discussing this downstream disability rating element of his claim and citing the applicable statutes and regulations and discussing the reasons and bases for not assigning a higher initial rating.  Moreover, in any event, as mentioned, he was provided the additional Dingess notice concerning the downstream disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs) and VA treatment records in support of his claim.  In addition, the RO arranged for four VA compensation examinations in October 2002, September 2004, March 2006 and April 2010, to first determine whether he was entitled to service connection, and more recently in April 2010 to reassess the severity of his bilateral pes planus, which is now the determinative downstream issue since his appeal is for a higher rating for this disability.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010).  Here, the most recent VA compensation examination was in April 2010, so relatively recently.  Moreover, the report of that evaluation contains all the findings needed to properly evaluate this disability.  38 C.F.R. § 4.2.  Yet another examination to evaluate the severity of this disability is unwarranted under the circumstances presented.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.  


II.  Entitlement to an Initial Rating Higher than 10 Percent for Bilateral Pes Planus

Since the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection in May 2006 for his bilateral pes planus, some discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a 
service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  See also, however, Hart v. Mansfield, 21 Vet App 505 (2007) (a more recent decision of the Court holding that, in determining the present/current level of disability for any increased-evaluation claim, the Board must consider whether the rating should be "staged").  Similarly, in the Fenderson scenario, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA also must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  


Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

An extra-schedular evaluation will be assigned if the case presents an unusual or exceptional disability picture with such related factors as marked interference with employment or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran claims that his bilateral pes planus warrants an initial rating higher than 10 percent.  This existing 10 percent rating is retroactively effective from August 15, 2002, the date of receipt of his petition to reopen his claim for service connection for this disorder.  The RO evaluated this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5276, as acquired flatfoot.  The following ratings are provided:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis [sic] on manipulation, not improved by orthopedic shoes or appliances. Bilateral.................................................... ..................50 Unilateral................................................... .................30

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities: 
Bilateral ............................................................. ........30 Unilateral................................................... .................20

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis [sic], pain on manipulation and use of the feet, 
bilateral or unilateral...................................... ............10
      
      Mild; symptoms relieved by built-up shoe or arch support............0.

Id.  

The Veteran initially had a VA compensation examination in October 2002, but that was when he was trying to establish his underlying entitlement to service connection for the bilateral pes planus.  So the focus of that examination was more geared to determining whether his bilateral pes planus was attributable to his military service, i.e., service connected - rather than the severity of it, which, now that it is service connected, is the more determinative issue.  Nevertheless, during that examination he complained of foot pain, weakness, swelling, heat, redness, fatigability and lack of endurance.  The examiner did not note any objective evidence of painful motion, edema, instability, weakness or tenderness.  There also were no callosities, breakdown or unusual shoe wear.  In fact, that examiner indicated the Veteran did not have flat feet.

A subsequent September 2004 VA compensation examination also was focused on determining whether his bilateral pes planus was attributable to his military service, rather than on assessing the severity of this condition.  But the Veteran again stated that he had painful arches, and that his pain increased with standing and walking.  On objective physical examination, the examiner noted mild or moderate pes planus when standing.  The examiner further observed there was a tendency to roll into slight pronation of both feet.  The ranges of motion of the ankles were to 40 degrees of dorsiflexion and to 30 degrees of plantar flexion.  Inversion and eversion were 20-30 degrees each, bilaterally.  The examiner diagnosed bilateral pes planus but did not comment on the etiology or severity of it.

During a March 2006 VA compensation examination, again administered primarily for the purpose of establishing his entitlement to service connection, the Veteran reported a constant throbbing sensation in his feet, with a 9 out of 10 intensity level.  He added that, when the pain increases, he uses a cane to walk.  On objective physical examination, the examiner observed a slight limp favoring the right foot, with mild pes planus upon weight bearing.  The examiner also noted mild pes planus in the Veteran's left foot with weight bearing.  Consequently, the examiner diagnosed mild bilateral (i.e., right and left foot) pes planus.  

The Veteran most recently had a VA compensation examination in April 2010.  And, since service connection had been granted, the evaluation was specifically to assess the current severity of his bilateral pes planus.  During the examination, he complained of much more severe pain in his feet daily.  He had custom-fitted, full-length, orthotic inserts in his shoes, but which provide very little ("poor") relief of his pain and discomfort.  Objective clinical evaluation of his feet confirmed painful motion and tenderness in his arches when standing or ambulating.  There is tenderness to palpation along the course of the plantar fascia from the ball of each foot to the heel.  However, the Achilles tendon alignment is normal.  The examiner noted mild pronation and pain on manipulation, bilaterally.  Interestingly, though, an X-ray of his feet failed to identify any pes planus deformity.  Nevertheless, this is an established diagnosis.

In summarizing these most recent findings, this VA examiner indicated the Veteran's bilateral pes planus has significant effects on his occupation by causing decreased mobility and pain.  This examiner did not perform repetitive motion testing of the Veteran's feet, like had been done during the prior September 2004 VA compensation examination.  See DeLuca, 8 Vet. App. at 204-7.


In any event, the results of this most recent April 2010 VA examination indicate the Veteran's bilateral pes planus is worse than when previously evaluated in March 2006, especially when considering the extent of his complaints of persistent pain and resultant difficulty standing and ambulating (walking around).  Under DC 5276, severe bilateral pes planus is rated as 30-percent disabling, whereas moderate pes planus (regardless of whether bilateral or unilateral) is rated as 10-percent disabling.  Therefore, the Board will resolve all reasonable doubt in the Veteran's favor and assign the higher 30 percent rating.  38 C.F.R. §§ 4.3, 4.7.  See, too, 38 C.F.R. § 4.6, indicating the words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule, and that, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."

The Veteran is not, however, entitled to the even higher 50 percent rating under DC 5276, for pronounced bilateral pes planus, because he does not have the required objective clinical indications of marked pronation and extreme tenderness of the plantar surfaces of his feet.  Concerning this, during the April 2010 VA examination, he had pain and tenderness in both feet on palpation and pain on manipulation, but no evidence marked pronation.  In fact, the examiner noted the Veteran's pronation was just relatively "mild."  Further, there were no objective indications of marked inward displacement or severe spasms of the Achilles tendons on manipulation.  And the higher 30 percent rating he is receiving in this decision contemplates there is pain on manipulation and use accentuated, so fully takes into account the pain he described during the examination.  See, too, Deluca, supra.  Also, the fact that he did not have any swelling (negative edema), in either foot, further indicates the rating should not be increased beyond the 30-percent level.

In short, the evidence supports a higher 30 percent initial rating for the bilateral pes planus, but no greater rating.  And since the condition has not been more severe than 30-percent disabling at any time since the effective date of the award, the Board may not stage the rating under Fenderson, 12 Vet. App. at 125-126.


Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's bilateral pes planus has markedly interfered with his ability to work, meaning above and beyond that contemplated by his now higher 30 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 30 percent rating is granted for the bilateral pes planus, subject to the statutes and regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


